Citation Nr: 0702228	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-01 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Entitlement to service connection for coronary artery 
disease as secondary to diabetes mellitus.

3.  Entitlement to service connection for residuals of a 
cerebrovascular accident as secondary to diabetes mellitus.

4.  Entitlement to service connection for nuclear sclerotic 
cataracts as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by :  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from July 1965 to October 
1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The RO in Providence, Rhode Island thereafter 
processed the appeal until the veteran reported a change in 
address in June 2005; jurisdiction over the case was 
thereafter transferred to the RO in North Little Rock, 
Arkansas.  The veteran testified before the undersigned at a 
hearing held at the RO in January 2006.

The record reflects that the veteran submitted a notice of 
disagreement in January 2006 with respect to a November 2005 
rating decision which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  
Although she presented testimony as to that issue in January 
2006, that matter is not currently before the Board for 
appellate review, and the Board notes that shortly before the 
case was certified, the RO requested that the veteran 
indicate whether she desired de novo review of her PTSD claim 
prior to the issuance of a statement of the case.  See 
38 C.F.R. § 3.2600 (2006).  

Given that it is unclear whether she chose the option for de 
novo review of her PTSD claim, or as to whether she remains 
in disagreement with the November 2005 rating action after 
choosing that review option, the Board will not, at this 
time, remand the PTSD issue for the issuance of a statement 
of the case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).
 
The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

Briefly, the veteran contends that service connection is 
warranted for her diabetes mellitus, as well as for other 
disabilities resulting from that disease (namely, coronary 
artery disease, residuals of a cerebrovascular accident, and 
nuclear sclerotic cataracts).  She argues that her diabetes 
is of the type subject to presumptive service connection on 
the basis of exposure to herbicides.

The Board notes that Type II diabetes mellitus is subject to 
presumptive service connection on the basis of exposure to 
herbicides.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2006).  Type I diabetes mellitus, however, is 
not.

As to whether the veteran's diabetes mellitus is Type I or 
Type II in nature, the record shows that the veteran attended 
a VA examination in March 2003.  She reported that she was 
around age 46 when first diagnosed with diabetes, and that 
the diabetes was of sudden onset, with symptoms including 
increased thirst, polyuria, weakness, and weight loss.  She 
indicated that she did not experience diabetic ketoacidosis.  
She explained that she was initially started on oral 
medication, but was switched to insulin in short order.  The 
examiner concluded that the veteran had diabetes, but that it 
was unclear whether it was Type I or Type II in nature.  In 
order to resolve the matter, he ordered testing to determine 
her C-Peptide level.  That testing yielded results he 
interpreted as consistent with Type I diabetes, but not with 
Type II diabetes.

In a July 2006 hand written statement, a physician with the 
Baptist Health Family Practice (whose name is illegible, but 
hereinafter referred to as the "July 2006 physician"), 
indicated that he had reviewed certain medical records of the 
veteran, and believed that she had Type II diabetes mellitus.  
He based his opinion on the veteran's age when diabetes was 
diagnosed, the initial control of the diabetes with oral 
medication and diet, and the beta cell and pancreatic 
function at the initial diagnosis.

The Board points out that while the July 2006 physician 
indicates that the veteran's diabetes was initially 
controlled with oral medication, that account appears to be 
inconsistent with an October 2002 statement by Dr. L. 
Ofstead, the veteran's report of her medical history at the 
March 2003 VA examination, and the September 2006 statement 
of another physician at the same practice as the July 2006 
physician, all of which suggest that the veteran instead 
required insulin almost immediately after the initial 
diagnosis.

Moreover, the beta cell and pancreatic function testing 
relied on by the July 2006 physician for his opinion are not 
on file.  The record shows that the earliest post-service 
medical records on file for the veteran are dated in 1998.  
In this regard, the Board observes that following her January 
2006 hearing, the veteran specifically requested that VA 
obtain records for her from Dr. D. Gerson (of the Baptist 
Health Family Clinic, which apparently shares the same 
address as the Baptist Health Family Practice), as well as 
from Dr. R. Marecek.  The Board also notes that Dr. Ofstead 
apparently never responded to VA's requests for records.

Given the conflicting medical opinions over whether the 
veteran has Type I or Type II diabetes, the Board is of the 
view that further evidentiary development is required, to 
include securing the underlying records on which the July 
2006 physician based his opinion, as well as any available 
records dated prior to 1998, and those records mentioned by 
the veteran after her hearing.

The Board notes that even if the veteran's diabetes mellitus 
is Type I in nature, service connection may be warranted if 
the evidence demonstrates that it originated in service or 
was manifest within one year of her discharge from service.

In this regard, service medical records show that in March 
1967, she presented with complaints including lethargy, 
polydipsia, and polyuria; her weight was stable.  She 
reported a family history of diabetes, and indicated that she 
was told she had a slightly elevated fasting blood sugar in 
the past.  Her symptoms prompted her evaluation for possible 
diabetes mellitus, but that disorder was not ultimately 
diagnosed.    

As already noted, the veteran was examined in connection with 
her claim in March 2003.  While the examiner concluded that 
the veteran did have Type I diabetes, he did not address the 
etiology of that disorder. 

Given the documented treatment in service for symptoms at one 
point thought to warrant evaluation for possible diabetes, as 
well as the current evidence of diabetes, the Board is of the 
opinion that further VA examination of the veteran is 
warranted to address whether her diabetes is etiologically 
related to service.

Turning to the claim for nuclear sclerotic cataracts, the 
record reflects that the veteran was examined by VA in April 
2003.  Following physical examination, the examiner concluded 
that the veteran had mild nuclear sclerotic cataracts, but no 
non-proliferative diabetic retinopathy.  Unfortunately, he 
did not address whether the cataracts were caused or 
chronically worsened by the veteran's diabetes mellitus.  
Further VA examination of the veteran therefore is warranted. 

With respect to the remaining issues on appeal, given the 
additional development required as to the diabetes claim, the 
Board will defer adjudication of those issues at this time 
until the diabetes claim is ready for adjudication.  See 
generally Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The Board points out, however, that, effective October 10, 
2006, 38 C.F.R. § 3.310 (regarding claims for secondary 
service connection) was revised to conform to the Court's 
decision in Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See 
71 Fed. Reg. 52,744 (Sept. 7, 2006).  The veteran has not 
been advised of the amendment to that regulation.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
she identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, to 
specifically include Drs. D. Gerson, R. 
Marecek, and L. Ofstead, and the Baptist 
Health Family Clinic and Baptist Health 
Family Practice, who may possess 
additional records pertinent to her 
claims she has not previously identified 
and/or associated with the file.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
such medical records identified by the 
veteran, to include from Drs. D. Gerson, 
R. Marecek, and L. Ofstead, and the 
Baptist Health Family Clinic and Baptist 
Health Family Practice.

2.  With any necessary authorization from 
the veteran, the RO should contact the 
physician from the Baptist Health Family 
Practice who submitted the July 2006 
statement, and request that physician 
provide copies of the records on which he 
based his opinion concerning the 
veteran's beta cell and pancreatic 
function at the initial diagnosis of 
diabetes mellitus in the veteran.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent and 
likely etiology of the veteran's 
diabetes.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  

The examiner should provide an opinion as 
to whether the veteran's diabetes is Type 
I or Type II in nature.  If the examiner 
determines that the veteran's diabetes 
mellitus is Type I in nature, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the diabetes mellitus is 
etiologically related to the veteran's 
service, or was present within one year 
of the veteran's discharge therefrom.  
The rationale for all opinions expressed 
should be provided.  

4.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature, extent and likely 
etiology of the veteran's bilateral 
nuclear sclerotic cataracts.  The claims 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's right and/or left 
nuclear sclerotic cataracts were caused 
or chronically worsened by the veteran's 
current diabetes mellitus.  The rationale 
for all opinions expressed should be 
provided.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO must issue the veteran and any 
representative a supplemental statement 
of the case, which should include the 
text of the version of 38 C.F.R. § 3.310 
in effect prior October 10, 2006, and as 
of October 10, 2006.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006).

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).





_________________________________________________
 MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


